Exhibit 10.2

 

 

GREENE COUNTY BANCSHARES, INC.

 

 

AMENDED AND RESTATED
DEFERRED COMPENSATION
PLAN FOR NONEMPLOYEE
DIRECTORS

 

 

Effective January 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I, Definitions

1

 

 

1.1. Account

1

1.2. Administrator

1

1.3. Affiliate

1

1.4. Board

1

1.5. Change in Control Event

1

1.6. Code

2

1.7. Committee

2

1.8. Company

2

1.9. Deferral Election Form

2

1.10. Deferred Compensation

2

1.11. Delegate

3

1.12. Distribution Election Form

3

1.13. Exchange Act

3

1.14. Hardship

3

1.15. Investment Election Form

3

1.16. Investment Fund

3

1.17. Nonemployee Director

3

1.18. Participant

3

1.19. Plan

3

1.20. Qualified Director Compensation

4

1.21. Separation From Service

4

1.22. Trust

4

1.23. Trustee

4

 

 

ARTICLE II, Eligibility

4

 

 

2.1. Requirements for Participation

4

2.2. Deferral Election Procedure

4

 

 

ARTICLE III, Participants’ Deferrals

4

 

 

3.1. Deferral of Qualified Director Compensation

4

3.2. Changing Deferral Elections

4

 

 

ARTICLE IV, Deferred Compensation Accounts

5

 

 

4.1. Deferred Compensation Accounts

5

4.2. Election of Investment Funds

5

4.3. Crediting of Deferred Compensation

5

4.4. Crediting of Earnings.

5

4.5. Applicability of Account Values

5

4.6. Vesting of Deferred Compensation Accounts

5

4.7. Assignments, Etc

5

 

 

ARTICLE V, Special Deferrals

6

 

 

5.1. Special Deferrals

6

 

 

ARTICLE VI, Distributions Of Deferred Compensation Accounts

6

 

 

6.1. Distributions upon a Participant’s Separation from Service.

6

6.2. Distributions upon a Participant’s Death

7

6.3. Election of Manner and Time of Distribution

7

6.4. Applicable Taxes

7

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII, Withdrawals From. Deferred Compensation Accounts

7

 

 

7.1. Hardship Distributions from Accounts

7

7.2. Payment of Withdrawals and Distributions

7

7.3. Effect of Withdrawals

8

7.4. Applicable Taxes

8

 

 

ARTICLE VIII, Administrative Provisions

8

 

 

8.1. Administrator’s Duties and Powers

8

8.2. Limitations Upon Powers

8

8.3. Final Effect of Administrator Action

8

8.4. Delegation by Administrator

8

8.5. Indemnification by the Company; Liability Insurance

9

8.6. Recordkeeping

9

8.7. Statement to Participants

9

8.8. Inspection of Records

9

8.9. Identification of Fiduciaries

9

8.10 Procedure for Allocation of Fiduciary Responsibilities

9

8.11 Claims Procedure

10

8.12 Conflicting Claims

11

8.13 Service of Process

11

8.14 Fees

11

 

 

ARTICLE IX, Miscellaneous Provisions

11

 

 

9.1. Termination of the Plan.

11

9.2. Limitation on Rights of Participants

11

9.3. Consolidation or Merger; Adoption of Plan by Other Companies

12

9.4. Errors and Misstatements

12

9.5. Payment on Behalf of Minor, Etc

12

9.6. Amendment of Plan

12

9.7. Funding.

12

9.8. Governing Law

13

9.9. Pronouns and Plurality

13

9.10 Titles

13

9.11 References

13

 

ii

--------------------------------------------------------------------------------


 

GREENE COUNTY BANCSHARES, INC.
AMENDED AND RESTATED DEFERRED COMPENSATION
PLAN FOR NON-EMPLOYEE DIRECTORS

 

Effective January 1, 2005

 

Greene County Bancshares, Inc., a Tennessee corporation, by resolution of its
Board of Directors dated September 20, 2004, has adopted this Greene County
Bancshares, Inc. Deferred Compensation Plan for Nonemployee Directors (the
“Plan”), effective as of July 1, 2004, for the benefit of the nonemployee
members of the Board, as defined below. The Board amended and restated the Plan
on December 13, 2004, effective as of January 1, 2005, in order to comply with
Section 409A of the Code.

 

The Plan is a nonqualified deferred compensation plan which is unfunded and is
maintained primarily for the purpose of providing deferred compensation for
nonemployee members of its Board.

 


ARTICLE I


 


DEFINITIONS


 

Whenever the following terms are used in the Plan with the first letter
capitalized, they shall have the meaning specified below unless the context
clearly indicates to the contrary.

 


1.1.                    ACCOUNT. AN “ACCOUNT” OF A PARTICIPANT SHALL MEAN THE
PARTICIPANT’S INDIVIDUAL DEFERRED COMPENSATION ACCOUNT ESTABLISHED FOR HIS OR
HER BENEFIT UNDER ARTICLE IV HEREOF.


 


1.2.                    ADMINISTRATOR. THE TERM “ADMINISTRATOR” SHALL MEAN
GREENE COUNTY BANCSHARES, INC., ACTING THROUGH THE COMMITTEE, EXCEPT THAT IF THE
COMMITTEE HAS APPOINTED A DELEGATE UNDER SECTION 8.4, THE TERM “ADMINISTRATOR”
SHALL MEAN THE DELEGATE AS TO THOSE DUTIES, POWERS AND RESPONSIBILITIES
SPECIFICALLY CONFERRED UPON THE DELEGATE.


 


1.3.                      AFFILIATE.  THE TERM “AFFILIATE” SHALL MEAN ANY
ENTITY, INCLUDING ANY “PARENT CORPORATION” OR “SUBSIDIARY CORPORATION” WITHIN
THE MEANING OF SECTION 424 OF THE CODE, WHICH TOGETHER WITH THE COMPANY IS UNDER
COMMON CONTROL WITHIN THE MEANING OF SECTION 414 OF THE CODE.


 


1.4.                    BOARD. THE TERM “BOARD” SHALL MEAN THE BOARD OF
DIRECTORS OF GREENE COUNTY BANCSHARES, INC. THE BOARD MAY DELEGATE ANY POWER OR
DUTY OTHERWISE ALLOCATED TO THE ADMINISTRATOR TO ANY OTHER PERSON OR PERSONS,
INCLUDING A SUBCOMMITTEE OR SUB-COMMITTEES APPOINTED UNDER SECTION 8.4.
NOTWITHSTANDING ANY DELEGATION OF AUTHORITY, THE BOARD SHALL, WITH RESPECT TO
ANY MATTER ARISING UNDER THIS PLAN, HAVE THE AUTHORITY TO ACT IN LIEU OF THE
ADMINISTRATOR, THE COMMITTEE, ANY DELEGATE, OR ANY OTHER PERSON.


 


1.5.                    CHANGE IN CONTROL EVENT. THE TERM “CHANGE IN CONTROL
EVENT” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING, PROVIDED THAT SAID
OCCURRENCE HAS BEEN CERTIFIED IN WRITING BY THE ADMINISTRATOR, BY THE COMMITTEE
OR BY THE BOARD AS QUALIFYING AS A CHANGE OF CONTROL EVENT:


 


(A)                                  DISSOLUTION OR LIQUIDATION.  A VOTE BY THE
STOCKHOLDERS OF THE COMPANY TO FORMALLY DISSOLVE AND/OR LIQUIDATE THE COMPANY;


 


(B)                                  CHANGE IN THE OWNERSHIP OF THE COMPANY.  A
CHANGE IN THE OWNERSHIP OF THE COMPANY WILL BE DEEMED TO OCCUR UPON THE DATE
THAT ANY ONE PERSON OR MORE THAN ONE PERSON ACTING AS A GROUP ACQUIRES OWNERSHIP
OF STOCK OF THE COMPANY THAT, TOGETHER WITH STOCK HELD BY SUCH PERSON OR GROUP,
CONSTITUTES MORE THAN FIFTY PERCENT (50%) OF THE TOTAL FAIR MARKET VALUE OR
TOTAL VOTING POWER OF THE STOCK OF THE COMPANY;


 

(I)                                    PROVIDED, HOWEVER, THAT IF SUCH PERSON OR
GROUP IS ALREADY CONSIDERED TO OWN MORE THAN FIFTY PERCENT (50%) OF THE TOTAL
FAIR MARKET VALUE OR TOTAL VOTING POWER OF THE STOCK, THE ACQUISITION OF

 

1

--------------------------------------------------------------------------------


 

ADDITIONAL STOCK BY THE SAME PERSON OR PERSONS SHALL NOT BE CONSIDERED TO BE A
CHANGE IN CONTROL OF THE OWNERSHIP OF THE COMPANY; AND

 

(II)                                ANY INCREASE IN THE PERCENTAGE OF STOCK
OWNED BY ANY ONE PERSON, OR PERSONS ACTING A GROUP AS A RESULT OF A TRANSACTION
IN WHICH THE COMPANY ACQUIRES ITS STOCK IN EXCHANGE FOR PROPERTY WILL BE TREATED
AS AN ACQUISITION OF STOCK FOR PURPOSES OF THIS PROVISION.

 


(C)                                  CHANGE IN THE EFFECTIVE CONTROL OF THE
COMPANY.  A CHANGE IN THE EFFECTIVE CONTROL OF THE COMPANY SHALL BE DEEMED TO
OCCUR ON THE DATE THAT EITHER,


 

(I)                                    ANY PERSON OR MORE THAN ONE PERSON ACTING
AS A GROUP ACQUIRES (OR HAS ACQUIRED DURING THE TWELVE (12) MONTH PERIOD ENDING
ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR PERSONS) OWNERSHIP
OF STOCK OF THE COMPANY POSSESSING THIRTY-FIVE PERCENT (35%) OR MORE OF THE
TOTAL VOTING POWER OF THE STOCK OF THE COMPANY; OR

 

(II)                                A MAJORITY OF THE MEMBERS OF THE COMPANY’S
BOARD OF DIRECTORS IS REPLACED DURING ANY TWELVE (12) MONTH PERIOD BY DIRECTORS
WHOSE APPOINTMENT OR ELECTION IS NOT ENDORSED BY A MAJORITY OF THE MEMBERS OF
THE COMPANY’S BOARD PRIOR TO THE DATE OF SAID APPOINTMENT OR ELECTION;

 

(III)                            PROVIDED, HOWEVER, THAT IF ANY ONE PERSON OR
MORE THAN ONE PERSON ACTING AS A GROUP IS CONSIDERED TO EFFECTIVELY CONTROL THE
COMPANY (WITHIN THE MEANING OF PARAGRAPH (C)(I) ABOVE), THE ACQUISITION OF
ADDITIONAL CONTROL OF THE COMPANY BY THE SAME PERSON OR PERSONS SHALL NOT BE
CONSIDERED TO CAUSE THE REQUIRED CHANGE IN THE EFFECTIVE CONTROL.

 


(D)                                  CHANGE IN OWNERSHIP OF A SUBSTANTIAL
PORTION OF THE COMPANY’S ASSETS.  A CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL
PORTION OF THE COMPANY’S ASSETS SHALL BE DEEMED TO OCCUR ON THE DATE THAT ANY
ONE PERSON OR MORE THAN ONE PERSON ACTING AS A GROUP ACQUIRES (OR HAS ACQUIRED
DURING THE TWELVE (12) MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT
ACQUISITION BY SUCH PERSON OR PERSONS) ASSETS FROM THE COMPANY THAT HAVE A TOTAL
GROSS FAIR MARKET VALUE EQUAL TO OR GREATER THAN FORTY PERCENT (40%) OF THE
GROSS FAIR MARKET VALUE OF ALL OF THE ASSETS OF THE COMPANY IMMEDIATELY PRIOR TO
SUCH ACQUISITION(S).


 


(E)                                  COMPLIANCE WITH CODE SECTION 409A.  IT IS
THE INTENTION OF THE BOARD THAT THIS PLAN CONFORM NOW AND IN THE FUTURE WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE, INCLUDING ANY REGULATIONS OR OTHER
GUIDANCE REGARDING SAID REQUIREMENTS PUBLISHED BY THE U.S. TREASURY DEPARTMENT
(“TREASURY”) OR ITS INTERNAL REVENUE SERVICE (“IRS”).  ACCORDINGLY, EACH AND
EVERY TERM IDENTIFIED IN THIS CHANGE OF CONTROL EVENT PROVISION SHALL BE
INTERPRETED IN A MANNER CONSISTENT WITH THE MOST RECENT VERSION OF CODE
SECTION 409A AND ANY GUIDANCE PROVIDED BY TREASURY AND THE IRS, INCLUDING, BUT
NOT LIMITED TO IRS NOTICE 2005-1 (2005-2 IRB 1, DECEMBER 20, 2004, A REVISED
VERSION OF WHICH WAS ISSUED ON JANUARY 5, 2005).


 


1.6.                    CODE. THE TERM “CODE” SHALL MEAN THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED FROM TIME TO TIME, TOGETHER WITH REGULATIONS
THEREUNDER.


 


1.7.                    COMMITTEE. THE TERM “COMMITTEE” SHALL MEAN THE
ADMINISTRATIVE COMMITTEE OF THE PLAN, AS THE BOARD MAY APPOINT BY RESOLUTION.


 


1.8.                    COMPANY. THE TERM “COMPANY” SHALL MEAN GREENE COUNTY
BANCSHARES, INC. AND ALL OF ITS AFFILIATES, ANY ENTITY WHICH IS A SUCCESSOR IN
INTEREST TO GREENE COUNTY BANCSHARES, INC.


 


1.9.                    DEFERRAL ELECTION FORM. THE TERM “DEFERRAL ELECTION
FORM” SHALL MEAN THE FORM OF ELECTION PROVIDED BY THE ADMINISTRATOR TO EACH
NONEMPLOYEE DIRECTOR PURSUANT TO SECTION 3.1.


 


1.10.             DEFERRED COMPENSATION. THE TERM “DEFERRED COMPENSATION” OF A
PARTICIPANT SHALL MEAN THE AMOUNTS DEFERRED BY SUCH PARTICIPANT UNDER
ARTICLE III OF THE PLAN.

 

2

--------------------------------------------------------------------------------


 


1.11.             DELEGATE. THE TERM “DELEGATE” SHALL MEAN EACH DELEGATE
APPOINTED IN ACCORDANCE WITH SECTION 8.4.


 


1.12.             DISTRIBUTION ELECTION FORM. THE TERM “DISTRIBUTION ELECTION
FORM” SHALL MEAN THE FORM OF ELECTION PROVIDED BY THE ADMINISTRATOR TO EACH
NONEMPLOYEE DIRECTOR PURSUANT TO SECTION 6.3.


 


1.13.             EXCHANGE ACT. THE TERM “EXCHANGE ACT” SHALL MEAN THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


1.14.             HARDSHIP. THE TERM “HARDSHIP” OF A PARTICIPANT, SHALL MEAN AN
UNANTICIPATED EMERGENCY CAUSED BY AN EVENT BEYOND THE CONTROL OF THE PARTICIPANT
THAT WILL CAUSE SEVERE FINANCIAL HARDSHIP AND WHICH MAY RESULT FROM ANY ONE OR
MORE OF THE FOLLOWING:


 


(A)                                  A SUDDEN AND UNEXPECTED ILLNESS OR ACCIDENT
OF THE PARTICIPANT, THE PARTICIPANT’S SPOUSE, OR A DEPENDENT (AS DEFINED IN CODE
SECTION 152(A)) OF THE PARTICIPANT;


 


(B)                                  A LOSS OF THE PARTICIPANT’S PROPERTY DUE TO
CASUALTY; OR


 


(C)                                  OTHER SIMILAR EXTRAORDINARY AND
UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE
PARTICIPANT’S CONTROL.


 


(D)                                  EXAMPLES OF PURPOSES THAT ARE NOT
CONSIDERED TO BE A HARDSHIP INCLUDE POST-SECONDARY SCHOOL EXPENSES OR THE DESIRE
TO PURCHASE A RESIDENCE.


 


(E)                                  WHETHER A PARTICIPANT HAS INCURRED A
HARDSHIP SHALL BE DETERMINED BY THE ADMINISTRATOR IN ITS DISCRETION ON THE BASIS
OF ALL RELEVANT FACTS AND CIRCUMSTANCES AND IN ACCORDANCE WITH NONDISCRIMINATORY
AND OBJECTIVE STANDARDS, UNIFORMLY INTERPRETED AND CONSISTENTLY APPLIED.


 


(F)                                    NOTWITHSTANDING THE FOREGOING, IT IS THE
INTENT OF THE BOARD THAT THIS PLAN SHALL CONFORM WITH AND ALWAYS BE ADMINISTERED
PURSUANT TO THE REQUIREMENTS OF CODE SECTION 409A, ITS REGULATIONS AND ANY OTHER
GUIDANCE PUBLISHED BY THE IRS.  ACCORDINGLY, THE PROVISIONS OF THIS PLAN WITH
REGARD TO WHETHER HARDSHIP EXISTS SHALL BE INTERPRETED BY THE ADMINISTRATOR IN
CONFORMITY WITH ANY AND ALL GUIDANCE ISSUED BY THE IRS (WHICH, AT THE TIME OF
THE ADOPTION OF THIS PLAN, CONSISTED SOLELY OF THE LANGUAGE OF THE STATUTE AND
THE INTERPRETATIONS PROVIDED BY THE IRS IN NOTICE 2005-1).  HOWEVER, SHOULD THE
IRS SUBSEQUENTLY ISSUE REGULATIONS OR ADDITIONAL GUIDANCE UNDER SECTION 409A,
WHETHER SUCH REGULATIONS ARE MORE RESTRICTIVE OR MORE FAVORABLE THAN THOSE FOUND
IN THE STATUTE OR IN NOTICE 2005-1, THE ADMINISTRATOR SHALL INTERPRET THIS
DEFINITION IN A MANNER CONSISTENT WITH SUCH SUBSEQUENT GUIDANCE.


 


1.15.             INVESTMENT ELECTION FORM. THE TERM “INVESTMENT ELECTION FORM”
SHALL MEAN THE FORM OF ELECTION PROVIDED BY THE ADMINISTRATOR TO EACH
NONEMPLOYEE DIRECTOR PURSUANT TO SECTION 4.2.


 


1.16.             INVESTMENT FUND. THE TERM SHALL MEAN ANY OF THE INVESTMENT
FUNDS THE ADMINISTRATOR SO DESIGNATES AS AVAILABLE INVESTMENT VEHICLES UNDER THE
PLAN.


 


1.17.             NONEMPLOYEE DIRECTOR. THE TERM “NONEMPLOYEE DIRECTOR” SHALL
MEAN ANY MEMBER OF THE BOARD WHO IS NOT AN EMPLOYEE OF THE COMPANY.


 


1.18.             PARTICIPANT. THE TERM “PARTICIPANT” SHALL MEAN EACH
NONEMPLOYEE DIRECTOR WHO ELECTS TO PARTICIPATE IN THE PLAN AS PROVIDED IN
ARTICLE II AND WHO DEFERS QUALIFIED DIRECTOR COMPENSATION UNDER THE PLAN. EACH
OF SUCH PERSONS SHALL CONTINUE TO BE A “PARTICIPANT” UNTIL THEY HAVE RECEIVED
ALL BENEFITS DUE UNDER THE PLAN.


 


1.19.             PLAN. THE TERM “PLAN” SHALL MEAN THE GREENE COUNTY
BANCSHARES, INC. DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS.

 

3

--------------------------------------------------------------------------------


 


1.20.             QUALIFIED DIRECTOR COMPENSATION. THE TERM “QUALIFIED DIRECTOR
COMPENSATION” SHALL MEAN THAT PORTION OF A PARTICIPANT’S RETAINER, CONSULTING
FEES, COMMITTEE FEES, AND MEETING FEES PAID AFTER JULY 1, 2004 THAT (I) ARE IN
EXCESS OF ANY COMPENSATION A PARTICIPANT DEFERS PURSUANT TO A WRITTEN AGREEMENT
ENTERED INTO WITH THE COMPANY PRIOR TO JULY 1, 2004 AND (II) WHICH ARE PAYABLE
IN CASH TO THE NONEMPLOYEE DIRECTOR BY THE COMPANY.


 


1.21.             SEPARATION FROM SERVICE. THE TERM “SEPARATION FROM SERVICE”
SHALL MEAN A PARTICIPANT’S TERMINATION OF SERVICE WITH THE COMPANY AS A
NONEMPLOYEE DIRECTOR FOR ANY REASON, INCLUDING RESIGNATION, DEATH, OR
RETIREMENT.


 


1.22.             TRUST. THE TERM “TRUST” SHALL MEAN ANY TRUST ESTABLISHED IN
CONNECTION WITH THE PLAN, INCLUDING THE TRUST ESTABLISHED BY THE GREENE COUNTY
BANCSHARES, INC. GRANTOR TRUST AGREEMENT.


 


1.23.             TRUSTEE. THE TERM “TRUSTEE” SHALL MEAN THE TRUSTEE OF ANY
TRUST, AND SHALL REFER TO THE SUCCESSOR OF ANY TRUSTEE WHO RESIGNS OR IS REMOVED
IN ACCORDANCE WITH THE TERMS OF THE TRUST.


 


ARTICLE II


ELIGIBILITY


 


2.1.                      REQUIREMENTS FOR PARTICIPATION. ANY PERSON WHO IS A
NONEMPLOYEE DIRECTOR AT ANY TIME DURING A PLAN YEAR SHALL BE ELIGIBLE TO BE A
PARTICIPANT IN THE PLAN FOR THE PLAN YEAR.


 


2.2.                    DEFERRAL ELECTION PROCEDURE. FOR EACH PLAN YEAR, THE
ADMINISTRATOR SHALL PROVIDE EACH NONEMPLOYEE DIRECTOR WITH (I) A DEFERRAL
ELECTION FORM ON WHICH SUCH PERSON MAY ELECT TO DEFER HIS OR HER QUALIFIED
DIRECTOR COMPENSATION PURSUANT TO ARTICLE III, (II) AN INVESTMENT ELECTION FORM,
AND (III) A DISTRIBUTION ELECTION FORM. EACH SUCH PERSON WHO ELECTS TO DEFER
QUALIFIED DIRECTOR COMPENSATION UNDER ARTICLE III MUST COMPLETE AND SIGN THE
DEFERRAL ELECTION FORM AND THE INVESTMENT ELECTION FORM, AND RETURN THEM TO THE
ADMINISTRATOR IN ACCORDANCE WITH ARTICLE III.


 


ARTICLE III


PARTICIPANTS’ DEFERRALS


 


3.1.                      DEFERRAL OF QUALIFIED DIRECTOR COMPENSATION. EACH
NONEMPLOYEE DIRECTOR MAY ELECT TO DEFER INTO HIS OR HER ACCOUNT UP TO 100% OF
THE QUALIFIED DIRECTOR COMPENSATION WHICH WOULD OTHERWISE BE PAYABLE TO HIM OR
HER FOR ANY PLAN YEAR, SUBJECT TO ANY CONDITIONS OR LIMITATIONS THAT THE
ADMINISTRATOR MAY IMPLEMENT FOR A PLAN YEAR THROUGH A WRITTEN NOTICE DELIVERED
TO NONEMPLOYEE DIRECTORS AT LEAST THIRTY (30) DAYS BEFORE THE PLAN YEAR BEGINS.


 

Any election pursuant to this Section 3.1 shall be made by the Participant by
completing and delivering to the Administrator his or her Deferral Election
Form for such Plan Year no later than December 31st (or such earlier date as the
Committee in its discretion may establish for administrative ease) of the next
preceding Plan Year. Notwithstanding the foregoing, with respect to the Plan
Year beginning in 2004, those Nonemployee Directors listed on Schedule 1 may
elect to defer Qualified Director Compensation under this Section 3.1 effective
for the remainder of 2004, provided the Administrator receives their Deferral
Election Forms within thirty (30) days of the designation of such Nonemployee
Directors on Schedule 1. Such deferral elections shall only apply to Qualified
Director Compensation which would otherwise be payable after such deferral
election is made. With respect to a Nonemployee Director who joins the Board
after the original effective date of the Plan, the Administrator must receive
his or her Deferral Election Form and Distribution Election Form within thirty
(30) days after the date on which the Nonemployee Director joins the Board. Such
deferral elections shall apply only to Qualified Director Compensation which
would otherwise be payable after such deferral election is made.

 


3.2.                      CHANGING DEFERRAL ELECTIONS. A PARTICIPANT’S ELECTION
TO DEFER QUALIFIED DIRECTOR COMPENSATION IS IRREVOCABLE FOR THE PLAN YEAR TO
WHICH IT RELATES, SUBJECT TO THE RIGHT OF THE PARTICIPANT TO TERMINATE FUTURE
DEFERRALS DURING A PLAN YEAR BY WRITTEN NOTICE TO THE ADMINISTRATOR, IN WHICH
EVENT THE ADMINISTRATOR SHALL AS SOON AS ADMINISTRATIVELY PRACTICAL APPLY SUCH
TERMINATION TO QUALIFIED DIRECTOR COMPENSATION WHICH HAS NOT YET BEEN EARNED OR
DEFERRED BY THE PARTICIPANT.

 

4

--------------------------------------------------------------------------------


 


ARTICLE IV


DEFERRED COMPENSATION ACCOUNTS


 


4.1.                      DEFERRED COMPENSATION ACCOUNTS. THE ADMINISTRATOR
SHALL ESTABLISH AND MAINTAIN FOR EACH PARTICIPANT AN ACCOUNT TO WHICH SHALL BE
CREDITED THE AMOUNTS ALLOCATED THERETO UNDER THIS ARTICLE IV AND FROM WHICH
SHALL BE DEBITED THE PARTICIPANT’S DISTRIBUTIONS AND WITHDRAWALS UNDER ARTICLES
VI AND VII. SUCH ACCOUNT MAY BE A SIMPLE ACCOUNT PAYABLE IN THE COMPANY’S
FINANCIAL RECORDS.


 


4.2.                    ELECTION OF INVESTMENT FUNDS. AT THE TIME OF MAKING THE
DEFERRAL ELECTIONS DESCRIBED IN SECTION 3.1, THE PARTICIPANT MUST DESIGNATE, ON
THE INVESTMENT ELECTION FORM PROVIDED BY THE ADMINISTRATOR, THE INVESTMENT FUNDS
IN WHICH THE PARTICIPANT’S ACCOUNT WILL BE DEEMED TO BE INVESTED FOR PURPOSES OF
DETERMINING THE AMOUNT OF EARNINGS TO BE CREDITED TO HIS OR HER ACCOUNT. IN
MAKING THE DESIGNATION PURSUANT TO THIS SECTION 4.2, THE PARTICIPANT MAY SPECIFY
THAT ALL OR ANY MULTIPLE OF HIS OR HER ACCOUNT BE DEEMED TO BE INVESTED, IN
WHOLE PERCENTAGE INCREMENTS, IN ONE OR MORE OF THE INVESTMENT FUNDS PROVIDED
UNDER THE PLAN AS COMMUNICATED FROM TIME TO TIME BY THE ADMINISTRATOR. EFFECTIVE
AS OF THE END OF ANY CALENDAR MONTH, A PARTICIPANT MAY CHANGE THE DESIGNATION
MADE UNDER THIS SECTION 4.2 BY FILING A SUPERSEDING INVESTMENT ELECTION FORM BY
THE 25TH DAY OF SUCH MONTH.


 

If a Participant fails to complete and deliver to the Administrator an
Investment Election Form by the December 31st (or such earlier date as the
Committee in its discretion may establish for administrative ease) preceding the
Plan Year to which an initial or superseding election under Section 3.1 relates,
such deferral election shall be deemed invalid. Notwithstanding the foregoing,
with respect to the Plan Year beginning in 2004, only Nonemployee Directors
listed on Schedule 1 may elect to defer Qualified Director Compensation under
Article III, and the Administrator must receive their Investment Election Forms
within thirty (30) days of the designation of such Nonemployee Director on
Schedule 1. With respect to a Nonemployee Director who joins the Board after the
original effective date of the Plan, the Administrator must receive his or her
Investment Election Form within thirty (30) days after the date on which the
Nonemployee Director joins the Board.

 


4.3.                    CREDITING OF DEFERRED COMPENSATION. AS OF THE FIRST DAY
OF EACH CALENDAR QUARTER THAT BEGINS AFTER THE PLAN TAKES EFFECT, EACH
PARTICIPANT’S ACCOUNT SHALL BE CREDITED WITH AN AMOUNT WHICH IS EQUAL TO THE
AMOUNT OF THE PARTICIPANT’S QUALIFIED DIRECTOR COMPENSATION WHICH SUCH
PARTICIPANT HAS ELECTED TO DEFER UNDER ARTICLE III, WHICH SUCH QUALIFIED
DIRECTOR COMPENSATION WOULD OTHERWISE HAVE BEEN PAID IN CASH TO THE PARTICIPANT
DURING THE PRECEDING MONTH.


 


4.4.                    CREDITING OF EARNINGS.


 


(A)                                  BEGINNING WITH THE FIRST DAY OF THE MONTH
AFTER THE PLAN TAKES EFFECT, AND SUBJECT TO AMENDMENT BY THE BOARD, FOR EACH
PLAN YEAR EARNINGS, IF ANY, SHALL BE CREDITED TO EACH PARTICIPANT’S ACCOUNT AT A
RATE EQUAL TO THE EARNINGS EXPERIENCE OF THE INVESTMENT FUND(S) SELECTED BY THE
PARTICIPANT ON HIS OR HER INVESTMENT ELECTION FORM FOR THAT PERCENTAGE OF THE
PARTICIPANT’S ACCOUNT THAT IS INVESTED IN EACH SELECTED INVESTMENT FUND.


 


(B)                                  EARNINGS SHALL BE CREDITED ON SUCH
VALUATION DATES AS THE ADMINISTRATOR SHALL DETERMINE, BUT NOT LESS FREQUENTLY
THAN ONCE PER CALENDAR YEAR.


 


4.5.                    APPLICABILITY OF ACCOUNT VALUES. THE VALUE OF EACH
PARTICIPANT’S ACCOUNT AS DETERMINED AS OF A GIVEN DATE UNDER THIS ARTICLE IV,
PLUS ANY AMOUNTS SUBSEQUENTLY ALLOCATED THERETO UNDER THIS ARTICLE IV, AND LESS
ANY AMOUNTS DISTRIBUTED OR WITHDRAWN UNDER ARTICLES VI OR VII SHALL REMAIN THE
VALUE THEREOF FOR ALL PURPOSES OF THE PLAN UNTIL THE ACCOUNT IS REVALUED
HEREUNDER.


 


4.6.                    VESTING OF DEFERRED COMPENSATION ACCOUNTS. EACH
PARTICIPANT’S INTEREST IN HIS OR HER ACCOUNT SHALL BE 100% VESTED AND
NON-FORFEITABLE AT ALL TIMES.


 


4.7.                    ASSIGNMENTS, ETC. PROHIBITED. NO PART OF ANY
PARTICIPANT’S ACCOUNT SHALL BE LIABLE FOR THE DEBTS, CONTRACTS OR ENGAGEMENTS OF
THE PARTICIPANT, OR THE PARTICIPANT’S BENEFICIARIES OR SUCCESSORS IN INTEREST,
OR BE TAKEN IN EXECUTION BY LEVY, ATTACHMENT OR GARNISHMENT OR BY ANY OTHER
LEGAL OR EQUITABLE PROCEEDING, NOR SHALL ANY SUCH

 

5

--------------------------------------------------------------------------------


 


PERSON HAVE ANY RIGHTS TO ALIENATE, ANTICIPATE, COMMUTE, PLEDGE, ENCUMBER OR
ASSIGN ANY BENEFITS OR PAYMENTS HEREUNDER IN ANY MANNER WHATSOEVER EXCEPT TO
DESIGNATE A BENEFICIARY AS PROVIDED IN SECTION 6.2.


 


ARTICLE V


SPECIAL DEFERRALS


 


5.1.                      SPECIAL DEFERRALS. ANY DIRECTOR COMPENSATION THAT A
PARTICIPANT DEFERRED PURSUANT TO A WRITTEN DEFERRED COMPENSATION AGREEMENT WITH
THE COMPANY PRIOR TO JULY 1, 2004, AND ANY DIRECTOR COMPENSATION THAT IS NOT
QUALIFIED DIRECTOR COMPENSATION BUT THAT IS DEFERRED PURSUANT TO ANY SUCH
AGREEMENT AFTER JULY 1, 2004 SHALL CONSTITUTE PART OF THE PARTICIPANT’S ACCOUNT
SOLELY FOR PURPOSES OF BEING ELIGIBLE AND AVAILABLE FOR DISTRIBUTION IN
ACCORDANCE WITH ARTICLE VI OF THE PLAN (REGARDLESS OF THE TERMS OF THE
PARTICIPANT’S DEFERRED COMPENSATION AGREEMENT, BUT ONLY TO THE EXTENT THE
PARTICIPANT ELECTS ON HIS OR HER DISTRIBUTION ELECTION FORM TO EXPRESSLY APPLY
THE ELECTION TO AMOUNTS DEFERRED PURSUANT TO INDIVIDUAL AGREEMENTS (IN CONTRAST
TO DEFERRAL PURSUANT TO ARTICLE III HEREOF)).


 


ARTICLE VI


DISTRIBUTIONS OF DEFERRED COMPENSATION ACCOUNTS


 


6.1.                      DISTRIBUTIONS UPON A PARTICIPANT’S SEPARATION FROM
SERVICE.


 


(A)                                  THE ACCOUNT OF A PARTICIPANT WHO INCURS A
SEPARATION FROM SERVICE OTHER THAN ON ACCOUNT OF DEATH SHALL BE PAID TO THE
PARTICIPANT AS ELECTED IN ACCORDANCE WITH SECTION 6.3. THE PARTICIPANT MAY
CHOOSE FROM AMONG THE FOLLOWING FORMS OF DISTRIBUTION:


 

(I)                                    A LUMP-SUM DISTRIBUTION TO BE PAID WITHIN
SIX (6) MONTHS FOLLOWING THE PARTICIPANT’S SEPARATION FROM SERVICE.

 

(II)                                APPROXIMATELY EQUAL ANNUAL INSTALLMENTS
(DETERMINED EITHER AS A PERCENTAGE OF THE PARTICIPANT’S TOTAL ACCOUNT BALANCE OR
AS BY A SPECIFIED DOLLAR AMOUNT PER INSTALLMENT) OVER A PERIOD OF ANY NUMBER OF
YEARS UP TO 20 YEARS FROM THE DATE THE PAYMENTS COMMENCE, WHICH SHALL COMMENCE,
BASED ON THE PARTICIPANT’S ELECTION. EITHER (I) WITHIN THIRTY (30) DAYS
FOLLOWING THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE, (II) ON THE
JANUARY 1ST THAT NEXT FOLLOWS A SPECIFIED NUMBER OF YEARS AFTER THE DATE OF SUCH
SEPARATION FROM SERVICE; (III) ON A SPECIFIED ANNIVERSARY OF THE DATE OF SUCH
SEPARATION OF SERVICE, (IV) ON A SPECIFIED NUMBER OF YEARS FROM THE EFFECTIVE
DATE OF THE PARTICIPANT’S DISTRIBUTION ELECTION FORM, OR (V) ON THE PARTICIPANT
ATTAINING A SPECIFIED AGE.

 

A Participant may elect a distribution pursuant to this Section 6.1 in such
other forms, or payable upon such other commencement dates, as are specified by
the Administrator on the Distribution Election Form; provided, however, that no
such election shall provide for payments to be made more than 20 years after
such Participant’s Separation from Service.

 


(B)                                  IN THE CASE OF A PARTICIPANT WHO TERMINATES
BOARD SERVICE WITH THE COMPANY AND WHO HAS NOT COMPLETED AND DELIVERED TO THE
ADMINISTRATOR A DISTRIBUTION ELECTION FORM PURSUANT TO SECTION 6.3, SUCH
PARTICIPANT’S ENTIRE ACCOUNT BALANCE SHALL BE PAID TO THE PARTICIPANT IN A LUMP
SUM DISTRIBUTION ON OR ABOUT THE DATE ONE YEAR AFTER THE PARTICIPANT’S
SEPARATION FROM SERVICE.


 


(C)                                  NOTWITHSTANDING SECTION 6.1(A) HEREOF, THE
ADMINISTRATOR MAY IN ITS DISCRETION MAKE A LUMP SUM DISTRIBUTION OF A
PARTICIPANT’S ENTIRE REMAINING ACCOUNT BALANCE IF THE PARTICIPANT’S ENTIRE
ACCOUNT BALANCE IS LESS THAN $5,000 AT THE TIME OF THE PARTICIPANT’S SEPARATION
FROM SERVICE. SUCH A LUMP SUM DISTRIBUTION SHALL FULLY SETTLE AND EXTINGUISH THE
PARTICIPANT’S RIGHTS UNDER THE PLAN.


 


(D)                                  NOTWITHSTANDING THE FOREGOING, IN THE EVENT
THAT AS OF THE DATE OF HIS/HER SEPARATION FROM SERVICE A PARTICIPANT IS A
SPECIFIED EMPLOYEE, AS THAT TERM IS DEFINED BY CODE
SECTION 409A(A)(2)(B)(I) (INCLUDING APPLICABLE REGULATIONS OR OTHER PUBLISHED
IRS GUIDANCE), DISTRIBUTIONS OF THE PARTICIPANT’S ACCOUNT MAY NOT AND SHALL NOT
BE MADE BEFORE THE DATE WHICH IS SIX (6) MONTHS AND ONE (1) DAY AFTER THE DATE
OF THE PARTICIPANT’S SEPARATION FROM SERVICE OR, IF EARLIER, THE DATE OF THE
PARTICIPANT’S DEATH.

 

6

--------------------------------------------------------------------------------


 


6.2.                    DISTRIBUTIONS UPON A PARTICIPANT’S DEATH.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN, THE REMAINING BALANCE OF
THE ACCOUNT OF A PARTICIPANT WHO DIES (I) SHALL BE PAID TO THE PERSONS AND
ENTITIES DESIGNATED BY THE PARTICIPANT AS HIS OR HER BENEFICIARIES FOR SUCH
PURPOSE AND (II) SHALL BE PAID IN THE MANNER SET FORTH IN THIS SECTION 6.2. UPON
A PARTICIPANT’S DEATH, SUCH BALANCE SHALL BE PAID AS SPECIFIED BY THE
PARTICIPANT IN AN ELECTION MADE PURSUANT TO SECTION 6.3. SUCH ELECTION SHALL
SPECIFY WHETHER PAYMENT SHALL BE MADE (I) IN A LUMP-SUM DISTRIBUTION WITHIN SIX
(6) MONTHS FOLLOWING THE PARTICIPANT’S DEATH, OR (II) IN ACCORDANCE WITH THE
DISTRIBUTION ELECTION MADE PURSUANT TO SECTION 6.1 HEREOF (IN WHICH CASE SUCH
PARTICIPANT’S DEATH SHALL BE CONSIDERED THE DATE OF SUCH PARTICIPANT’S
SEPARATION FROM SERVICE FOR PURPOSES OF DETERMINING THE DATE OF COMMENCEMENT OF
DISTRIBUTION UNDER SUCH ELECTION). IF THE PARTICIPANT FAILS TO MAKE A
BENEFICIARY DESIGNATION ELECTION PURSUANT TO SECTION 6.3, HIS OR HER SPOUSE
SHALL BE DEEMED TO BE THE BENEFICIARY OF HIS OR HER ACCOUNT AND SHALL RECEIVE A
LUMP SUM DISTRIBUTION AS SOON AS PRACTICABLE AFTER THE PARTICIPANT’S DEATH,
PROVIDED THAT IF THE PARTICIPANT DOES NOT HAVE A SPOUSE AT THE TIME OF HIS OR
DEATH THE PARTICIPANT’S ESTATE SHALL BE DEEMED TO BE THE BENEFICIARY OF HIS OR
HER ACCOUNT.


 


6.3.                    ELECTION OF MANNER AND TIME OF DISTRIBUTION. AT THE TIME
A PARTICIPANT ELECTS TO DEFER QUALIFIED DIRECTOR COMPENSATION PURSUANT TO
SECTION 3.1, HE OR SHE SHALL MAKE ELECTIONS ON THE DISTRIBUTION ELECTION
FORM PURSUANT TO THIS ARTICLE VI AND DELIVER SUCH FORM TO THE ADMINISTRATOR.
SUCH ELECTIONS SHALL APPLY TO THE PORTION OF THE PARTICIPANT’S ACCOUNT THAT IS
ATTRIBUTABLE W QUALIFIED DIRECTOR COMPENSATION DEFERRED UNDER THE APPLICABLE
DEFERRAL ELECTION FORM, BUT MAY BE CHANGED THROUGH ONE OR MORE SUBSEQUENT
ELECTIONS THAT IN EACH CASE (I) ARE DELIVERED TO THE ADMINISTRATOR AT LEAST ONE
YEAR BEFORE THE DATE ON WHICH DISTRIBUTIONS ARE OTHERWISE SCHEDULED TO COMMENCE
PURSUANT TO THE PARTICIPANT’S ELECTION FROM THE CHOICES SET FORTH UNDER
SECTION 6.1 HEREOF, AND (II) DEFER THE COMMENCEMENT OF DISTRIBUTIONS BY AT LEAST
FIVE YEARS FROM THE ORIGINALLY SCHEDULED COMMENCEMENT DATE.  FURTHER, SUCH
ADDITIONAL DEFERRAL ELECTIONS MAY NOT, EXCEPT AS ALLOWED BY TREASURY AND/OR THE
IRS, ACCELERATE THE TIME OR SCHEDULE OF ANY DISTRIBUTION, AND MUST TAKE EFFECT
NOT LESS THAN TWELVE (12) MONTHS AFTER THE ELECTION HAS BEEN DELIVERED TO THE
ADMINISTRATOR.  PARTICIPANTS SHOULD NOTE THAT FOLLOWING AN ADDITIONAL DEFERRAL
ELECTION, DISTRIBUTIONS OF THE ACCOUNT CANNOT BE ACCELERATED FOR ANY REASON,
INCLUDING, BUT NOT LIMITED TO A CHANGE IN CONTROL EVENT.


 


6.4.                    APPLICABLE TAXES. ALL DISTRIBUTIONS UNDER THIS
ARTICLE VI SHALL BE SUBJECT TO WITHHOLDING FOR ALL AMOUNTS WHICH THE COMPANY IS
REQUIRED TO WITHHOLD UNDER FEDERAL, STATE OR LOCAL TAX LAW.

 

ARTICLE VII

Withdrawals From. Deferred Compensation Accounts

 


7.1.                      HARDSHIP DISTRIBUTIONS FROM ACCOUNTS. IN THE EVENT A
PARTICIPANT SUFFERS A HARDSHIP, THE PARTICIPANT MAY APPLY TO THE ADMINISTRATOR
FOR AN IMMEDIATE DISTRIBUTION OF ALL OR A PORTION OF THE PARTICIPANT’S ACCOUNT.
THE AMOUNT OF ANY DISTRIBUTION HEREUNDER SHALL BE LIMITED TO THE AMOUNT
NECESSARY TO RELIEVE THE PARTICIPANT’S HARDSHIP, PLUS AMOUNTS NECESSARY TO PAY
TAXES REASONABLY ANTICIPATED AS A RESULT OF THE DISTRIBUTION, AFTER TAKING INTO
ACCOUNT THE EXTENT TO WHICH THE HARDSHIP IS OR MAY BE RELIEVED THROUGH
REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE, BY LIQUIDATION OF THE
PARTICIPANT’S ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT
ITSELF CAUSE SEVERE FINANCIAL HARDSHIP), OR BY CESSATION OF THE PARTICIPANT’S
DEFERRALS UNDER THE PLAN. THE ADMINISTRATOR SHALL DETERMINE WHETHER A
PARTICIPANT HAS A QUALIFYING HARDSHIP AND THE AMOUNT WHICH QUALIFIES FOR
DISTRIBUTION, IF ANY. THE ADMINISTRATOR MAY REQUIRE EVIDENCE OF THE PURPOSE AND
AMOUNT OF THE NEED, AND MAY ESTABLISH SUCH APPLICATION OR OTHER PROCEDURES AS IT
DEEMS APPROPRIATE. NOTWITHSTANDING THE FOREGOING, A FINANCIAL NEED SHALL NOT
CONSTITUTE A HARDSHIP UNLESS IT IS FOR AT LEAST $5,000 (OR THE ENTIRE VESTED
PRINCIPAL AMOUNT OF THE PARTICIPANT’S ACCOUNTS, IF LESS).


 


7.2.                    PAYMENT OF WITHDRAWALS AND DISTRIBUTIONS. ALL
WITHDRAWALS AND DISTRIBUTIONS UNDER THIS ARTICLE VII SHALL BE PAID WITHIN THIRTY
(30) DAYS AFTER A VALID ELECTION IS DELIVERED TO THE ADMINISTRATOR. THE
ADMINISTRATOR SHALL GIVE PROMPT NOTICE TO THE PARTICIPANT IF AN ELECTION IS
INVALID AND IS THEREFORE REJECTED, IDENTIFYING THE REASON(S) FOR THE
INVALIDITY.  IF THE ADMINISTRATOR HAS NOT PAID BUT HAS NOT AFFIRMATIVELY
REJECTED AN ELECTION WITHIN THE APPLICABLE THIRTY (30) DAY DEADLINE, THEN THE
ELECTION SHALL BE DEEMED REJECTED ON THAT DAY. IF A WITHDRAWAL ELECTION IS
REJECTED, THE PARTICIPANT MAY BRING A CLAIM FOR BENEFITS UNDER SECTION 8.11.

 

7

--------------------------------------------------------------------------------


 


7.3.                    EFFECT OF WITHDRAWALS. IF A PARTICIPANT RECEIVES A
WITHDRAWAL UNDER THIS ARTICLE VII AFTER PAYMENTS HAVE COMMENCED UNDER
SECTION 6.1, THE REMAINING PAYMENTS SHALL BE RECALCULATED, BY REAMORTIZING THE
REMAINING PAYMENTS OVER THE REMAINING TERM AND APPLYING THE THEN-CURRENT RATE
USED TO CREDIT EARNINGS UNDER SECTION 4.4.


 


7.4.                    APPLICABLE TAXES. ALL WITHDRAWALS UNDER THIS ARTICLE VII
SHALL BE SUBJECT TO WITHHOLDING FOR ALL AMOUNTS WHICH THE COMPANY IS REQUIRED W
WITHHOLD UNDER FEDERAL, STATE OR LOCAL TAX LAW.


 


ARTICLE VIII


ADMINISTRATIVE PROVISIONS


 


8.1.                            ADMINISTRATOR’S DUTIES AND POWERS. THE
ADMINISTRATOR SHALL CONDUCT THE GENERAL ADMINISTRATION OF THE PLAN IN ACCORDANCE
WITH THE PLAN AND SHALL HAVE ALL THE NECESSARY POWER, AUTHORITY AND DISCRETION
TO CARRY OUT THAT FUNCTION. AMONG ITS NECESSARY POWERS AND DUTIES ARE THE
FOLLOWING:


 


(A)                                  TO DELEGATE ALL OR PART OF ITS FUNCTION AS
ADMINISTRATOR TO OTHERS AND TO REVOKE ANY SUCH DELEGATION.


 


(B)                                  TO DETERMINE QUESTIONS OF ELIGIBILITY OF
PARTICIPANTS AND THEIR ENTITLEMENT TO BENEFITS, SUBJECT TO THE PROVISIONS OF
SECTION 8.11.


 


(C)                                  TO SELECT AND ENGAGE ATTORNEYS,
ACCOUNTANTS, ACTUARIES, TRUSTEES, APPRAISERS, BROKERS, CONSULTANTS,
ADMINISTRATORS, PHYSICIANS, OR OTHER PERSONS TO RENDER SERVICE OR ADVICE WITH
REGARD TO ANY RESPONSIBILITY THE ADMINISTRATOR OR THE BOARD HAS UNDER THE PLAN,
OR OTHERWISE, TO DESIGNATE SUCH PERSONS TO CARRY OUT FIDUCIARY RESPONSIBILITIES
UNDER THE PLAN, AND (TOGETHER WITH THE COMMITTEE, THE COMPANY, THE BOARD AND THE
OFFICERS AND EMPLOYEES OF THE COMPANY) TO RELY UPON THE ADVICE, OPINIONS OR
VALUATIONS OF ANY SUCH PERSONS, TO THE EXTENT PERMITTED BY LAW, BEING FULLY
PROTECTED IN ACTING OR RELYING THEREON IN GOOD FAITH.


 


(D)                                  TO INTERPRET THE PLAN AND ANY RELEVANT
FACTS FOR PURPOSE OF THE ADMINISTRATION AND APPLICATION OF THE PLAN, IN A MANNER
NOT INCONSISTENT WITH THE PLAN OR APPLICABLE LAW AND TO AMEND OR REVOKE ANY SUCH
INTERPRETATION.


 


(E)                                  TO CONDUCT CLAIMS PROCEDURES AS PROVIDED IN
SECTION 8.11.


 


8.2.                    LIMITATIONS UPON POWERS. THE PLAN SHALL BE UNIFORMLY AND
CONSISTENTLY ADMINISTERED, INTERPRETED AND APPLIED WITH REGARD TO ALL
PARTICIPANTS IN SIMILAR CIRCUMSTANCES. THE PLAN SHALL BE ADMINISTERED,
INTERPRETED AND APPLIED FAIRLY AND EQUITABLY AND IN ACCORDANCE WITH THE
SPECIFIED PURPOSES OF THE PLAN. NOTWITHSTANDING THE FOREGOING, THE DISTRIBUTION
FORMS AND COMMENCEMENT DATES SPECIFIED IN SECTION 6.1(A) SHALL APPLY TO SUCH
PARTICIPANTS, AND IN SUCH MANNER; AS THE ADMINISTRATOR DETERMINES IN ITS SOLE
DISCRETION.


 


8.3.                    FINAL EFFECT OF ADMINISTRATOR ACTION. EXCEPT AS PROVIDED
IN SECTION 8.11, ALL ACTIONS TAKEN AND ALL DETERMINATIONS MADE BY THE
ADMINISTRATOR SHALL, UNLESS ARBITRARY AND CAPRICIOUS, BE FINAL AND BINDING UPON
ALL PARTICIPANTS, THE COMPANY, AND ANY PERSON INTERESTED IN THE PLAN.


 


8.4.                    DELEGATION BY ADMINISTRATOR


 


(A)                                  THE ADMINISTRATOR MAY, BUT NEED NOT,
APPOINT A DELEGATE, WHICH MAY BE A SINGLE INDIVIDUAL OR A SUB-COMMITTEE OR
SUB-COMMITTEES CONSISTING OF TWO OR MORE MEMBERS, TO HOLD OFFICE DURING THE
PLEASURE OF THE ADMINISTRATOR. THE DELEGATE SHALL HAVE SUCH POWERS AND DUTIES AS
ARE DELEGATED TO IT BY THE ADMINISTRATOR. THE DELEGATE AND/OR SUB-COMMITTEE
MEMBERS SHALL NOT RECEIVE PAYMENT FOR THEIR SERVICES AS SUCH.


 


(B)                                  APPOINTMENT OF THE DELEGATE AND/OR
SUB-COMMITTEE MEMBERS SHALL BE EFFECTIVE UPON FILING OF WRITTEN ACCEPTANCE OF
APPOINTMENT WITH THE ADMINISTRATOR.

 

8

--------------------------------------------------------------------------------


 


(C)                                  THE DELEGATE AND/OR SUB-COMMITTEE MEMBER
MAY RESIGN AT ANY TIME BY DELIVERING WRITTEN NOTICE TO THE ADMINISTRATOR.


 


(D)                                  VACANCIES IN THE DELEGATE AND/OR
SUB-COMMITTEE SHALL BE FILLED BY THE ADMINISTRATOR.


 


(E)                                  IF THERE IS A SUB-COMMITTEE, THE
SUB-COMMITTEE SHALL ACT BY A MAJORITY OF ITS MEMBERS IN OFFICE; PROVIDED,
HOWEVER, THAT THE SUB-COMMITTEE MAY APPOINT ONE OF ITS MEMBERS OR A DELEGATE TO
ACT ON BEHALF OF THE SUBCOMMITTEE ON MATTERS ARISING IN THE ORDINARY COURSE OF
ADMINISTRATION OF THE PLAN OR ON SPECIFIC MATTERS.


 


8.5.                    INDEMNIFICATION BY THE COMPANY; LIABILITY INSURANCE. THE
COMPANY SHALL PAY OR REIMBURSE ANY OF THE COMPANY’S OFFICERS, DIRECTORS,
COMMITTEE MEMBERS, SUB-COMMITTEE MEMBERS, DELEGATES, OR EMPLOYEES WHO ARE
FIDUCIARIES WITH RESPECT TO THE PLAN FOR ALL EXPENSES INCURRED BY SUCH PERSONS
IN, AND SHALL INDEMNIFY AND HOLD THEM HARMLESS FROM, ALL CLAIMS, LIABILITY AND
COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING OUT OF THE GOOD FAITH
PERFORMANCE OF THEIR DUTIES UNDER THE PLAN. THE COMPANY MAY OBTAIN AND PROVIDE
FOR ANY SUCH PERSON, AT THE COMPANY’S EXPENSE, LIABILITY INSURANCE AGAINST
LIABILITIES IMPOSED ON SUCH PERSON BY LAW.


 


8.6.                    RECORDKEEPING


 


(A)                                  THE ADMINISTRATOR SHALL MAINTAIN SUITABLE
RECORDS OF EACH PARTICIPANT’S ACCOUNT WHICH, AMONG OTHER THINGS, SHALL SHOW
SEPARATELY DEFERRALS AND THE EARNINGS CREDITED THEREON, AS WELL AS DISTRIBUTIONS
AND WITHDRAWALS THEREFROM AND RECORDS OF ITS DELIBERATIONS AND DECISIONS.


 


(B)                                  THE ADMINISTRATOR SHALL APPOINT A
SECRETARY, AND AT ITS DISCRETION, AN ASSISTANT SECRETARY, TO KEEP THE RECORD OF
PROCEEDINGS, TO TRANSMIT ITS DECISIONS, INSTRUCTIONS, CONSENTS OR DIRECTIONS TO
ANY INTERESTED PARRY, TO EXECUTE AND FILE, ON BEHALF OF THE ADMINISTRATOR, SUCH
DOCUMENTS, REPORTS OR OTHER MATTERS AS MAY BE NECESSARY OR APPROPRIATE AND TO
PERFORM MINISTERIAL ACTS.


 


(C)                                  THE ADMINISTRATOR SHALL NOT BE REQUIRED TO
MAINTAIN ANY RECORDS OR ACCOUNTS WHICH DUPLICATE ANY RECORDS OR ACCOUNTS
MAINTAINED BY THE COMPANY.


 


8.7.                    STATEMENT TO PARTICIPANTS. BY MARCH 15TH OF EACH YEAR,
THE ADMINISTRATOR SHALL FURNISH TO EACH PARTICIPANT A STATEMENT SETTING FORTH
THE VALUE OF THE PARTICIPANT’S ACCOUNT AS OF THE PRECEDING DECEMBER 31 AND SUCH
OTHER INFORMATION AS THE ADMINISTRATOR SHALL DEEM ADVISABLE TO FURNISH.


 


8.8.                    INSPECTION OF RECORDS. COPIES OF THE PLAN AND RECORDS OF
A PARTICIPANT’S ACCOUNT SHALL BE OPEN TO INSPECTION BY THE PARTICIPANT OR THE
PARTICIPANT’S DULY AUTHORIZED REPRESENTATIVES AT THE OFFICE OF THE ADMINISTRATOR
AT ANY REASONABLE BUSINESS HOUR.


 


8.9.                    IDENTIFICATION OF FIDUCIARIES. THE ADMINISTRATOR SHALL
BE THE NAMED FIDUCIARY OF THE PLAN AND, AS PERMITTED OR REQUIRED BY LAW, SHALL
HAVE EXCLUSIVE AUTHORITY AND DISCRETION TO OPERATE AND ADMINISTER THE PLAN.


 


8.10.             PROCEDURE FOR ALLOCATION OF FIDUCIARY RESPONSIBILITIES.
FIDUCIARY RESPONSIBILITIES UNDER THE PLAN ARE ALLOCATED AS FOLLOWS:


 


(A)                                  THE SOLE DUTIES, RESPONSIBILITIES AND
POWERS ALLOCATED TO THE BOARD, ANY COMMITTEE AND ANY FIDUCIARY SHALL BE THOSE
EXPRESSLY PROVIDED IN THE RELEVANT SECTIONS OF THE PLAN.


 


(B)                                  ALL FIDUCIARY DUTIES, RESPONSIBILITIES, AND
POWERS NOT ALLOCATED TO THE BOARD, ANY COMMITTEE OR ANY FIDUCIARY, ARE HEREBY
ALLOCATED TO THE ADMINISTRATOR, SUBJECT TO DELEGATION.


 

Fiduciary duties, responsibilities and powers under the Plan may be reallocated
among fiduciaries by amending the Plan in the manner prescribed in Section 8.4,
followed by the fiduciaries’ acceptance of, or operation under, such amended
Plan.

 

9

--------------------------------------------------------------------------------


 


8.11.             CLAIMS PROCEDURE.


 


(A)                                  ANY PARTICIPANT OR BENEFICIARY OF A
PARTICIPANT HAS THE RIGHT TO MAKE A WRITTEN CLAIM FOR BENEFITS UNDER THE PLAN.
IF SUCH A WRITTEN CLAIM IS MADE, AND THE ADMINISTRATOR WHOLLY OR PARTIALLY
DENIES THE CLAIM, THE ADMINISTRATOR SHALL PROVIDE THE CLAIMANT WITH WRITTEN
NOTICE OF SUCH DENIAL, SETTING FORTH, IN A MANNER CALCULATED TO BE UNDERSTOOD BY
THE CLAIMANT:


 

(I)                                    THE SPECIFIC REASON OR REASONS FOR SUCH
DENIAL;

 

(II)                                SPECIFIC REFERENCE TO PERTINENT PLAN
PROVISIONS ON WHICH THE DENIAL IS BASED;

 

(III)                            A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE  CLAIMANT TO PERFECT THE CLAIM AND AN EXPLANATION
OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND AN

 

(IV)                               EXPLANATION OF THE PLAN’S CLAIMS REVIEW
PROCEDURE AND TIME LIMITS APPLICABLE TO THOSE PROCEDURES.

 


(B)                                  THE WRITTEN NOTICE OF ANY CLAIM DENIAL
PURSUANT TO SECTION 8.11(A) SHALL BE GIVEN NOT LATER THAN THIRTY (30) DAYS AFTER
RECEIPT OF THE CLAIM BY THE ADMINISTRATOR, UNLESS THE ADMINISTRATOR DETERMINES
THAT SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR PROCESSING THE
CLAIM, IN WHICH EVENT:


 

(I)                                    WRITTEN NOTICE OF THE EXTENSION SHALL BE
GIVEN BY THE ADMINISTRATOR TO THE CLAIMANT PRIOR TO THIRTY (30) DAYS AFTER
RECEIPT OF THE CLAIM;

 

(II)                                THE EXTENSION SHALL NOT EXCEED A PERIOD OF
THIRTY (30) DAYS FROM THE END OF THE INITIAL THIRTY (30) DAY PERIOD FOR GIVING
NOTICE OF A CLAIM DENIAL;

 

(III)                            AND THE EXTENSION NOTICE SHALL INDICATE (A) THE
SPECIAL CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME AND (B) THE DATE BY WHICH
THE ADMINISTRATOR EXPECTS TO RENDER THE BENEFIT DETERMINATION.

 


(C)                                  THE DECISION OF THE ADMINISTRATOR SHALL BE
FINAL UNLESS THE CLAIMANT, WITHIN SIXTY (60) DAYS AFTER RECEIPT OF NOTICE OF THE
CLAIMS DENIAL FROM THE ADMINISTRATOR, SUBMITS A WRITTEN REQUEST TO THE BOARD, OR
ITS DELEGATE, FOR AN APPEAL OF THE DENIAL. DURING THAT SIXTY (60) DAY PERIOD,
THE CLAIMANT SHALL BE PROVIDED, UPON REQUEST AND FREE OF CHARGE, REASONABLE
ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT
TO THE CLAIM FOR BENEFITS. THE CLAIMANT SHALL BE PROVIDED THE OPPORTUNITY TO
SUBMIT WRITTEN COMMENTS, DOCUMENTS, RECORDS, AND OTHER INFORMATION RELATING TO
THE CLAIM FOR BENEFITS AS PART OF THE CLAIMANT’S APPEAL. THE CLAIMANT MAY ACT IN
THESE MATTERS INDIVIDUALLY, OR THROUGH HIS OR HER AUTHORIZED REPRESENTATIVE.


 


(D)                                  AFTER RECEIVING THE WRITTEN APPEAL, IF THE
BOARD, OR ITS DELEGATE, SHALL ISSUE A WRITTEN DECISION NOTIFYING THE CLAIMANT OF
ITS DECISION ON REVIEW, NOT LATER THAN THIRTY (30) DAYS AFTER RECEIPT OF THE
WRITTEN APPEAL, UNLESS THE BOARD OR ITS DELEGATE DETERMINES THAT SPECIAL
CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR REVIEWING THE APPEAL, IN WHICH
EVENT:


 

(I)                                    WRITTEN NOTICE OF THE EXTENSION SHALL BE
GIVEN BY THE BOARD OR ITS DELEGATE PRIOR TO THIRTY (30) DAYS AFTER RECEIPT OF
THE WRITTEN APPEAL;

 

(II)                                THE EXTENSION SHALL NOT EXCEED A PERIOD OF
THIRTY (30) DAYS FROM THE END OF THE INITIAL THIRTY (30) DAY REVIEW PERIOD; AND

 

(III)                            THE EXTENSION NOTICE SHALL INDICATE (A) THE
SPECIAL CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME AND (B) THE DATE BY WHICH
THE BOARD OR ITS DELEGATE EXPECTS TO RENDER THE APPEAL DECISION.

 

The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board or its
delegate, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing of the appeal. If the
period of time for reviewing the

 

10

--------------------------------------------------------------------------------


 

appeal is extended as permitted above, due to a claimant’s failure to submit
information necessary to decide the claim on appeal, then the period for making
the benefit determination on review shall be tolled from the date on which the
notification of the extension is sent to the claimant until the date on which
the claimant responds to the request for additional information.

 


(E)                                  IN CONDUCTING THE REVIEW ON APPEAL, THE
BOARD OR ITS DELEGATE SHALL TAKE INTO ACCOUNT ALL COMMENTS, DOCUMENTS, RECORDS,
AND OTHER INFORMATION SUBMITTED BY THE CLAIMANT RELATING TO THE CLAIM, WITHOUT
REGARD TO WHETHER SUCH INFORMATION WAS SUBMITTED OR CONSIDERED IN THE INITIAL
BENEFIT DETERMINATION. IF THE BOARD OR ITS DELEGATE UPHOLDS THE DENIAL, THE
WRITTEN NOTICE OF DECISION FROM THE BOARD OR ITS DELEGATE SHALL SET FORTH, IN A
MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT:


 

(I)                                    THE SPECIFIC REASON OR REASONS FOR THE
DENIAL;

 

(II)                                SPECIFIC REFERENCE TO PERTINENT PLAN
PROVISIONS ON WHICH THE DENIAL IS BASED; AND

 

(III)                            A STATEMENT THAT THE CLAIMANT IS ENTITLED TO
RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF,
ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT TO THE CLAIM FOR BENEFITS.

 


(F)                                    IF THE PLAN OR ANY OF ITS REPRESENTATIVES
FAIL TO FOLLOW ANY OF THE ABOVE CLAIMS PROCEDURES, THE CLAIMANT SHALL BE DEEMED
TO HAVE DULY EXHAUSTED THE ADMINISTRATIVE REMEDIES AVAILABLE UNDER THE PLAN AND
SHALL BE ENTITLED TO PURSUE ANY AVAILABLE REMEDIES UNDER APPLICABLE LAW.


 


8.12.             CONFLICTING CLAIMS. IF THE ADMINISTRATOR IS CONFRONTED WITH
CONFLICTING CLAIMS CONCERNING A PARTICIPANT’S ACCOUNT, THE ADMINISTRATOR MAY
INTERPLEAD THE CLAIMANTS IN AN ACTION AT LAW, OR IN AN ARBITRATION CONDUCTED IN
ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION, AS THE
ADMINISTRATOR SHALL ELECT IN ITS SOLE DISCRETION, AND IN EITHER CASE, THE
ATTORNEYS’ FEES, EXPENSES AND COSTS REASONABLY INCURRED BY THE ADMINISTRATOR IN
SUCH PROCEEDING SHALL BE PAID FROM THE PARTICIPANT’S ACCOUNT.


 


8.13.             SERVICE OF PROCESS. THE SECRETARY OF GREENE COUNTY
BANCSHARES, INC. IS HEREBY DESIGNATED AS AGENT OF THE PLAN FOR THE SERVICE OF
LEGAL PROCESS.


 


8.14.             FEES. ANY FEES ASSOCIATED WITH ONGOING PLAN ADMINISTRATION
SHALL BE PAID BY THE COMPANY.


 


ARTICLE IX


MISCELLANEOUS PROVISIONS


 


9.1.                      TERMINATION OF THE PLAN.


 


(A)                                  WHILE THE PLAN IS INTENDED AS A PERMANENT
PROGRAM, THE BOARD SHALL HAVE THE RIGHT AT ANY TIME TO DECLARE THE PLAN
TERMINATED COMPLETELY AS TO THE COMPANY OR AS TO ANY GROUP, DIVISION OR OTHER
OPERATIONAL UNIT HEREOF OR AS TO ANY AFFILIATE THEREOF.


 


(B)                                  IN THE EVENT OF ANY TERMINATION, THE BOARD,
IN ITS SOLE AND ABSOLUTE DISCRETION MAY ELECT TO:


 

(I)                                    MAINTAIN PARTICIPANTS’ ACCOUNTS, PAYMENT
OF WHICH SHALL BE MADE IN ACCORDANCE WITH ARTICLES VI AND VII; OR

 

(II)                                BEFORE A CHANGE IN CONTROL, LIQUIDATE THE
PORTION OF THE PLAN ATTRIBUTABLE TO EACH PARTICIPANT AS TO WHOM THE PLAN IS
TERMINATED AND DISTRIBUTE EACH SUCH PARTICIPANT’S ACCOUNT IN A LUMP SUM OR
PURSUANT TO ANY METHOD WHICH IS AT LEAST AS RAPID AS THE DISTRIBUTION METHOD
ELECTED BY THE PARTICIPANT UNDER SECTION 6.3.

 


9.2.                    LIMITATION ON RIGHTS OF PARTICIPANTS. THE PLAN IS
STRICTLY A VOLUNTARY UNDERTAKING ON THE PART OF THE COMPANY AND SHALL NOT
CONSTITUTE A CONTRACT BETWEEN THE COMPANY AND ANY NONEMPLOYEE DIRECTOR, OR

 

11

--------------------------------------------------------------------------------


 


CONSIDERATION FOR, OR AN INDUCEMENT OR CONDITION OF, THE SERVICE OF A
NONEMPLOYEE DIRECTOR. NOTHING CONTAINED IN THE PLAN SHALL GIVE ANY NONEMPLOYEE
DIRECTOR THE RIGHT TO BE RETAINED IN THE SERVICE OF A COMPANY OR TO INTERFERE
WITH OR RESTRICT THE RIGHT OF THE COMPANY, WHICH IS HEREBY EXPRESSLY RESERVED,
TO DISCHARGE OR RETIRE ANY NONEMPLOYEE DIRECTOR, EXCEPT AS OTHERWISE PROVIDED BY
A WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE NONEMPLOYEE DIRECTOR,
AT ANY TIME WITHOUT NOTICE AND WITH OR WITHOUT CAUSE. INCLUSION UNDER THE PLAN
WILL NOT GIVE ANY NONEMPLOYEE DIRECTOR ANY RIGHT OR CLAIM TO ANY BENEFIT
HEREUNDER EXCEPT TO THE EXTENT SUCH RIGHT HAS SPECIFICALLY BECOME FIXED UNDER
THE TERMS OF THE PLAN. THE DOCTRINE OF SUBSTANTIAL PERFORMANCE SHALL HAVE NO
APPLICATION TO NONEMPLOYEE DIRECTORS, PARTICIPANTS OR ANY OTHER PERSONS ENTITLED
TO PAYMENTS UNDER THE PLAN.


 


9.3.                    CONSOLIDATION OR MERGER; ADOPTION OF PLAN BY OTHER
COMPANIES. THERE SHALL BE NO MERGER OR CONSOLIDATION WITH, OR TRANSFER OF THE
LIABILITIES OF THE PLAN TO, ANY OTHER PLAN UNLESS EACH PARTICIPANT IN THE PLAN
WOULD HAVE, IF THE COMBINED OR SUCCESSOR PLANS WERE TERMINATED IMMEDIATELY AFTER
THE MERGER, CONSOLIDATION, OR TRANSFER, AN ACCOUNT WHICH IS EQUAL TO OR GREATER
THAN HIS OR HER CORRESPONDING ACCOUNT UNDER THE PLAN HAD THE PLAN BEEN
TERMINATED IMMEDIATELY BEFORE THE MERGER, CONSOLIDATION OR TRANSFER.


 


9.4.                    ERRORS AND MISSTATEMENTS. IN THE EVENT OF ANY
MISSTATEMENT OR OMISSION OF FACT BY A PARTICIPANT TO THE ADMINISTRATOR OR ANY
CLERICAL ERROR RESULTING IN PAYMENT OF BENEFITS IN AN INCORRECT AMOUNT, THE
ADMINISTRATOR SHALL PROMPTLY CAUSE THE AMOUNT OF FUTURE PAYMENTS TO BE CORRECTED
UPON DISCOVERY OF THE FACTS AND SHALL CAUSE THE COMPANY TO PAY THE PARTICIPANT
OR ANY OTHER PERSON ENTITLED TO PAYMENT UNDER THE PLAN ANY UNDERPAYMENT IN CASH
IN A LUMP SUM, OR TO RECOUP ANY OVERPAYMENT FROM FUTURE PAYMENTS TO THE
PARTICIPANT OR ANY OTHER PERSON ENTITLED TO PAYMENT UNDER THE PLAN IN SUCH
AMOUNTS AS THE ADMINISTRATOR SHALL DIRECT, OR TO PROCEED AGAINST THE PARTICIPANT
OR ANY OTHER PERSON ENTITLED TO PAYMENT UNDER THE PLAN FOR RECOVERY OF ANY SUCH
OVERPAYMENT.


 


9.5.                    PAYMENT ON BEHALF OF MINOR, ETC. IN THE EVENT ANY AMOUNT
BECOMES PAYABLE UNDER THE PLAN TO A MINOR OR A PERSON WHO, IN THE SOLE JUDGMENT
OF THE ADMINISTRATOR, IS CONSIDERED BY REASON OF PHYSICAL OR MENTAL CONDITION TO
BE UNABLE TO GIVE A VALID RECEIPT THEREFOR, THE ADMINISTRATOR MAY DIRECT THAT
SUCH PAYMENT BE MADE TO ANY PERSON FOUND BY THE ADMINISTRATOR IN ITS SOLE
JUDGMENT, TO HAVE ASSUMED THE CARE OF SUCH MINOR OR OTHER PERSON. ANY PAYMENT
MADE PURSUANT TO SUCH DETERMINATION SHALL CONSTITUTE A FULL RELEASE AND
DISCHARGE OF THE COMPANY, THE BOARD, THE ADMINISTRATOR, THE COMMITTEE AND THEIR
OFFICERS, DIRECTORS AND EMPLOYEES.


 


9.6.                    AMENDMENT OF PLAN. THE PLAN MAY BE WHOLLY OR PARTIALLY
AMENDED BY THE BOARD FROM TIME TO TIME, IN ITS SOLE AND ABSOLUTE DISCRETION,
INCLUDING PROSPECTIVE AMENDMENTS WHICH APPLY TO AMOUNTS HELD IN A PARTICIPANT’S
ACCOUNT AS OF THE EFFECTIVE DATE OF SUCH AMENDMENT AND INCLUDING RETROACTIVE
AMENDMENTS NECESSARY TO CONFORM TO THE PROVISIONS AND REQUIREMENTS OF THE CODE;
PROVIDED, HOWEVER, THAT NO AMENDMENT SHALL DECREASE THE AMOUNT OF ANY
PARTICIPANT’S ACCOUNT AS OF THE EFFECTIVE DATE OF SUCH AMENDMENT.
NOTWITHSTANDING THE FOREGOING, SECTION 9.7 SHALL NOT BE AMENDED IN ANY RESPECT
ON OR AFTER A CHANGE IN CONTROL AND NO AMENDMENT TO THIS PLAN SHALL REDUCE,
LIMIT OR ELIMINATE ANY RIGHTS OF A PARTICIPANT TO DISTRIBUTIONS PURSUANT TO
ARTICLE VII FOR DEFERRALS FOR WHICH ELECTIONS UNDER ARTICLE III OCCURRED PRIOR
TO THE EFFECTIVE DATE OF THE AMENDMENT, WITHOUT THE PARTICIPANT’S PRIOR WRITTEN
CONSENT, EXCEPT FOR AMENDMENTS NECESSARY TO CONFORM TO THE PROVISIONS AND
REQUIREMENTS OF THE CODE.


 


9.7.                    FUNDING.


 


(A)                                  THE COMPANY MAY AT ANY TIME CREATE A TRUST
WITH THE TRUSTEE. THE COMPANY SHALL CAUSE THE TRUST TO BE FUNDED AS SOON AS
PRACTICABLE AFTER THE END OF EACH CALENDAR MONTH. THE COMPANY SHALL CONTRIBUTE
LIQUID ASSETS TO ANY TRUST AN AMOUNT EQUAL TO (1) THE AMOUNT DEFERRED BY EACH
PARTICIPANT PURSUANT TO ARTICLE III; AND (2) NET OF ANY DISTRIBUTIONS PAID
PURSUANT TO ARTICLE VII.


 


(B)                                  ALTHOUGH THE PRINCIPAL OF THE TRUST AND ANY
EARNINGS THEREON SHALL BE HELD SEPARATE AND APART FROM OTHER FUNDS OF COMPANY
AND SHALL BE USED EXCLUSIVELY FOR THE USES AND PURPOSES OF PLAN PARTICIPANTS AND
THEIR BENEFICIARIES AS SET FORTH THEREIN, NEITHER THE PARTICIPANTS NOR THEIR
BENEFICIARIES SHALL HAVE ANY PREFERRED CLAIM ON, OR ANY BENEFICIAL OWNERSHIP IN,
ANY ASSETS OF THE TRUST PRIOR TO THE TIME SUCH ASSETS ARE PAID TO THE
PARTICIPANTS OR THEIR BENEFICIARIES AS BENEFITS AND ALL RIGHTS CREATED UNDER
THIS PLAN SHALL BE UNSECURED CONTRACTUAL RIGHTS OF PLAN PARTICIPANTS AND THEIR
BENEFICIARIES AGAINST THE COMPANY. ANY ASSETS HELD IN THE TRUST WILL BE SUBJECT
TO THE CLAIMS OF COMPANY’S GENERAL CREDITORS UNDER FEDERAL AND STATE LAW IN THE
EVENT OF INSOLVENCY AS DEFINED IN THE TRUST.

 

12

--------------------------------------------------------------------------------


 


9.8.                    GOVERNING LAW.  ALL DISPUTES RELATING TO OR ARISING FROM
THE PLAN SHALL BE GOVERNED BY ERISA AND TO THE EXTENT APPLICABLE THE INTERNAL
SUBSTANTIVE LAWS (AND NOT THE LAWS OF CONFLICTS OF LAWS) OF THE STATE OF
TENNESSEE, TO THE EXTENT NOT PREEMPTED BY UNITED STATES FEDERAL LAW. IF ANY
PROVISION OF THIS PLAN IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE
INVALID AND UNENFORCEABLE, THE REMAINING PROVISIONS SHALL CONTINUE TO BE FULLY
EFFECTIVE.


 


9.9.                    PRONOUNS AND PLURALITY. THE MASCULINE PRONOUN SHALL
INCLUDE THE FEMININE PRONOUN, AND THE SINGULAR THE PLURAL WHERE THE CONTEXT SO
INDICATES.


 


9.10.             TITLES. TITLES ARE PROVIDED HEREIN FOR CONVENIENCE ONLY AND
ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THE PLAN.


 


9.11.             REFERENCES. UNLESS THE CONTEXT CLEARLY INDICATES TO THE
CONTRARY, A REFERENCE TO A STATUTE, REGULATION OR DOCUMENT SHALL BE CONSTRUED AS
REFERRING TO ANY SUBSEQUENTLY ENACTED, ADOPTED OR EXECUTED STATUTE, REGULATION
OR DOCUMENT.

 

13

--------------------------------------------------------------------------------


 

Schedule 1

 

GREENE COUNTY BANCSHARES, INC. AMENDED AND
RESTATED DEFERRED COMPENSATION PLAN FOR
NONEMPLOYEE DIRECTORS

 

Schedule of Eligible Nonemployee
Directors

 

The following directors shall be eligible to participate in the Greene County
Bancshares, Inc. Deferred Compensation Plan for Nonemployee Directors:

 

Phil M. Bachman, Jr.

Terry Leonard

 

 

W. T. Daniels

Charles Brooks

 

 

Jerald Jaynes

Charles Whitfield, Jr.

 

 

Bruce Campbell

Robin Haynes

 

 

John Tolsma

 

 

New directors eligible to participate beginning January 1, 2006:

 

Martha M. Bachman and Robert K. Leonard

 

Effective Date For All Other Directors: January 1, 2005

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

GREENE COUNTY BANCSHARES, INC. AMENDED AND
RESTATED DEFERRED COMPENSATION PLAN FOR
NONEMPLOYEE DIRECTORS

 

Deferral Election Form

 

AGREEMENT, made this _____ day of ___________, 2005, by and between the
undersigned participant (the “Participant”) in the Greene County
Bancshares, Inc. Amended and Restated Deferred Compensation Plan for Nonemployee
Directors (the “Plan”) and Greene County Bancshares, Inc. (the “Company”). The
parties agree that any term that begins herein with initial capital letters
shall have the special meaning defined in the Plan, unless the context clearly
requires otherwise.

 

WHEREAS, the Company has established the Plan, and the Participant is eligible
to participate in said Plan.

 

NOW THEREFORE, it is mutually agreed as follows:

 

1.               The Participant, by the execution hereof, agrees to participate
in the Plan upon the terms and conditions set forth therein, and, in accordance
therewith, elects to defer the receipt of:

 

____%                   of the Participant’s Qualified Director Compensation (up
to 100% of cash compensation that is not otherwise being deferred pursuant to a
written agreement with the Company entered into prior to July 1, 2004).

 

2.               This election will take effect on the next January 1st (NOTE:
the Participant may cease deferring compensation pursuant to the Plan at any
time.)

 

3.               This election will continue in force until either the effective
date of a superseding election by the Participant, or until the Participant
terminates service with the Company, or until the Plan is terminated by
appropriate corporate action, whichever shall first occur.

 

[Signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above-written.

 

Witnessed by:

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

Witnessed by:

GREENE COUNTY BANCSHARES, INC.

 

 

 

 

BY:

 

 

 

A member of the Board of Directors

 

16

--------------------------------------------------------------------------------


 

Exhibit B

 

GREENE COUNTY BANCSHARES, INC. AMENDED AND RESTATED DEFERRED
COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS

 

Distribution Election Form

 

AGREEMENT, made this _____ day of ____________, 2005, by and between the
undersigned participant (the “Participant”) in the Greene County
Bancshares, Inc. Amended and Restated Deferred Compensation Plan for Nonemployee
Directors (the “Plan”), and Greene County Bancshares., Inc. (the “Company”) with
respect to distribution of the Participant’s account (“Account”) under the Plan
(including, only if this space ____________ is checked, the Participant’s
deferred compensation pursuant to the individual agreements referred to in
Article V of the Plan). The parties agree that any term that begins herein with
initial capital letters shall have the special meaning defined in the Plan,
unless the context clearly requires otherwise.

 

NOW THEREFORE, it is mutually agreed as follows:

 

1.               Form of Payment Generally. The Participant, by the execution
hereof, agrees to participate in the Plan upon the terms and conditions set
forth therein, and, in accordance therewith, elects to have his or her Account,
and amounts deferred as described in Article V, distributed in cash as follows;

 

_______                                         in a lump sum.

 

_______                                         in substantially equal annual
payments over a period of          years (not to exceed 20 years from the date
that payments commence). The amount of the annual payments shall be determined
as follows:

 

_______              ___% of the Participant’s Account balance per year.

 

_______              $___ of the Participant’s Account balance per year.

 

2.               Timing of Payment. The Participant directs that his or her
Account be distributed as follows:

 

_____                                                 within thirty (30) days
following the Participant’s Separation from Service with the Company.

 

_____                                                 on the January 1st that
next follows the date that is _____ years after the Participant’s Separation
from Service with the Company.

 

_____                                                 on the _____ anniversary
of the Participant’s Separation from Service with the Company.

 

_____                                                 on the _____ anniversary
of the effective date of this Distribution Election Form.

 

_____                                                 on the first date of the
month next following the Participant’s _____ birthday.

 

_____                                                 to the extent permitted
under Code Section 409A and applicable regulations, upon a Change in Control of
the Company.

 

3.               Frequency of Payment. The Participant shall receive installment
payments, if elected as form of payment on a _____ quarterly, _____ semi-annual,
or _____ annual basis.

 

4.               Form of Payment to Beneficiary. In the event of the
Participant’s death, his or her Account shall be distributed:

 

_____                                                 in one lump sum payment
within six (6) months following the Participant’s death.

 

_____                                                 in accordance with the
payment schedule selected in paragraphs 1, 2, and 3 hereof (with payments made
as though the Participant survived to collect all benefits, and as though the
Participant terminated service on the date of his or her death, if payments had
not already begun).

 

17

--------------------------------------------------------------------------------


 

5.               Designation of Beneficiary. In the event of the Participant’s
death before he or she has collected all of the benefits payable under the Plan,
the Participant hereby directs that any survivorship benefits payable under
Article VI of the Plan be distributed to the beneficiary or beneficiaries
designated under subparagraphs a and b of this paragraph 5 in the manner elected
pursuant to paragraph 4 above:

 

a.               Primary Beneficiary. The Participant hereby designates the
person(s) named below to be his or her primary beneficiary and to receive the
balance of any unpaid benefits under the Plan.

 

Name of Primary

 

Social Security

 

Mailing

 

Percentage of

 

Beneficiary

 

Number

 

Address

 

Death Benefit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

%

 

b.              Contingent Beneficiary. In the event that the primary
beneficiary or beneficiaries named above are not living at the time of the
Participant’s death, the Participant hereby designates the following person(s)
to be his or her contingent beneficiary for purposes of the Plan:

 

Name of Contingent

 

Social Security

 

Mailing

 

Percentage of

 

Beneficiary

 

Number

 

Address

 

Death Benefit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

%

 

6.               Effect of Election. The elections made in paragraphs 1, 2, and
3 hereof shall apply:

 

_____                                                 to any deferred
compensation that is deferred pursuant to the deferral election to which this
election relates.

 

_____                                                 to the entire value of the
Participant’s Account, provided that these elections may only be changed at
least one year in advance of the earliest date on which payments would otherwise
commence pursuant to paragraph 2 hereof, and may only be changed pursuant to an
election that conforms with the requirements set forth in Section 6.3 of the
Plan.

 

With respect to the elections in paragraphs 4 and 5 hereof, the Participant may,
by submitting an effective superseding Distribution Election Form at any time
and from time to time, prospectively change the beneficiary designation and the
manner of payment to a Beneficiary. Such elections shall, however, become
irrevocable upon the Participant’s death.

 

7.               Mutual Commitments. The Company agrees to make payment of all
amounts due the Participant in accordance with the terms of the Plan and the
elections made by the Participant herein. The Participant agrees to be bound by
the terms of the Plan, as in effect on the date hereof or properly amended
hereafter.

 

8.               Tax Consequences to Participant. The Participant is solely
responsible for the satisfaction of any taxes that may arise under the Plan,
(including any taxes arising under Sections 409A or 4999 of the Code). Neither
the Company nor the Administrator shall have any obligation whatsoever to pay
such taxes or to prevent the Participant from incurring them.

 

[Signature page follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above-written.

 

Witnessed by:

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

Witnessed by:

GREENE COUNTY BANCSHARES, INC.

 

 

 

 

 

 

By:

 

 

 

A duly authorized Committee Member

 

19

--------------------------------------------------------------------------------


 

Exhibit C

 

GREENE COUNTY BANCSHARES, INC. AMENDED AND
RESTATED DEFERRED COMPENSATION PLAN FOR
NONEMPLOYEE DIRECTORS

 

Investment
Election Form

 

WHEREAS, Greene County Bancshares, Inc. (the “Company”) has established the
Greene County Bancshares, Inc. Amended and Restated Deferred Compensation Plan
for Nonemployee Directors (the “Plan”), and the undersigned participant therein
is eligible to make an investment election pursuant to Article IV of said Plan.

 

NOW THEREFORE, the Participant hereby elects as follows:

 

1.                             The Participant directs that any amounts credited
to his or her account under the Plan will appreciate or depreciate from the
effective date hereof, as though they were invested as follows:

 

_____%                                “Deemed” investment in Greene County
Bancshares, Inc. common stock.

_____%                                      American Funds-Capital World Growth
and Income.

_____%                                      American Funds-Growth Fund of
America.

 

_____%                                      American Funds-American Balanced.

 

_____%                                      American Funds-Intermediate Bond
Fund of America.

 

_____%                                      Templeton Foreign Fund.

_____%                                      PIMCO Total Return Bond Fund.

 

_____%                                      ALLIANZ NFJ Small Cap Value Fund

_____%                                      AIM Mid Cap Core Equity Fund.

_____%                                      American Funds-Cash Management Trust

      100%

 

2.                                       The investment election made in the
prior paragraph shall be effective on the first day of the month next following
the effective date of this Investment Election Form, and shall remain in effect
until the last day of the month in which the Committee’s receives a properly
executed superseding investment election by the Participant.

 

[Signature page follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Participant has executed this form on the         day of
                   , 2005.

 

 

Witnessed by:

PARTICIPANT

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------